Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (hereinafter referred to as the
“Amendment”) is dated as of January 25, 2012, by and among TGGT Holdings, LLC, a
Delaware limited liability company (“Holdings”), TGG Pipeline, Ltd., a Texas
limited partnership (“TGG Pipeline”) and Talco Midstream Assets, Ltd., a Texas
limited partnership (“Talco; and together with Holdings and TGG Pipeline, each a
“Borrower” and collectively, the “Borrowers”), TGGT GP Holdings, LLC, a Delaware
limited liability company, and certain Subsidiaries of the Borrowers, as
Guarantors, the lenders party hereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
(as defined below).

WITNESSETH:

WHEREAS, Borrowers, the Guarantors, Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of January 31, 2011 (as the
same may hereafter be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, Administrative Agent, the Lenders, Borrowers and the Guarantors desire
to amend the Credit Agreement as provided herein upon the terms and conditions
set forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrowers, the
Guarantors, Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 hereof, and in
reliance on the representations, warranties, covenants and agreements contained
in this Amendment, the Credit Agreement shall be amended in the manner provided
in this Section 1.

1.1 Cover Page. The cover page to the Credit Agreement shall be and it hereby is
amended and restated in its entirety in the form attached as Annex I hereto.

1.2 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entireties to read as follows:

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time, as such amount may be reduced from time to time pursuant
to Section 2.02. As of the First Amendment Effective Date, the Aggregate
Commitment is $600,000,000.

“Cash Management Obligations” means, with respect to any Credit Party, any
obligations of such Credit Party owed to any Lender or any Affiliate of any
Lender in respect of treasury management arrangements, depositary or other cash
management services, including commercial credit card and merchant card
services.

 

First Amendment to Credit Agreement – Page 1



--------------------------------------------------------------------------------

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Effective Date), other
than Permitted Holders or any one of them, of Equity Interests representing more
than forty-nine percent (49%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Holdings; (b) any Person
(other than the Permitted Holders or any one of the Permitted Holders) having
the ability to elect a majority of the Board of Directors of Holdings or the
ability to vote a majority of the Total Votes, (c) Holdings and General Partner
shall cease to own, directly or indirectly, all of the outstanding Equity
Interests of any Borrower (other than Holdings) on a fully diluted basis;
(d) Holdings shall cease to own, directly or indirectly, all of the outstanding
Equity Interests of the General Partner or any other Subsidiary that is the
general partner of any Credit Party, in each case, on a fully diluted basis;
(e) the occupation of a majority of the seats (other than vacant seats) on the
Board of Directors of General Partner or any Borrower by Persons who were
neither (i) nominated by the Board of Directors of General Partner or such
Borrower nor (ii) appointed by directors so nominated; or (f) the occurrence of
a “Change of Control” (as such term is defined in any Indenture) or any other
similar event, however denominated, under any Indenture.

“Co-Lead Arranger” means (a) J.P. Morgan, (b) so long as Wells Fargo Bank,
National Association is a Lender, Wells Fargo Securities, LLC, and (c) so long
as each such Person is a Lender, each of Bank of America, N.A., BMO Harris
Financing, Inc., Royal Bank of Canada, Morgan Stanley Senior Funding, Inc., UBS
Loan Finance LLC, and The Royal Bank of Scotland plc.

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 10.04(b)(i); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries.

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Majority Lenders” means, at any time but subject to the terms of Section 2.19,
Lenders having Credit Exposures and Unused Commitments representing more than
fifty percent (50%) of the sum of the Aggregate Credit Exposure and all Unused
Commitments at such time or, if the Aggregate Commitment has been terminated,
Lenders having Credit Exposures representing more than fifty percent (50%) of
the Aggregate Credit Exposure at such time.

 

First Amendment to Credit Agreement – Page 2



--------------------------------------------------------------------------------

“Material Agreements” means (a) any agreement between any Credit Party and any
Affiliate of a Credit Party (other than another Credit Party), including each
gathering, handling, storing, processing, transportation, pipeline and marketing
agreements between any Credit Party and any such Affiliate for Midstream
Services, (b) the TGGT Contribution Agreement, (c) the TGGT Holdings LLC
Agreement, (d) any other contract or agreement to which any Credit Party is a
party (other than the Loan Documents and the Senior Note Documents) requiring
payments to be made or providing for payments to be received, in each case in
excess of $5,000,000 per annum and (e) any other contract or other arrangement
to which any Credit Party is a party (other than the Loan Documents and the
Senior Note Documents) for which the breach, nonperformance, cancellation or
failure to renew could reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” means Indebtedness under the Senior Notes (and any
Permitted Refinancing thereof) and any other Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any Credit Party in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Credit Party in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Credit Party would be required to pay if such Swap
Agreement were terminated at such time.

“Net Cash Proceeds” means, (A) with respect to any Disposition (whether pursuant
to a Disposition of Equity Interests of a Restricted Subsidiary or otherwise) by
any Credit Party, the excess, if any, of (a) the sum of cash and cash
equivalents received in connection with such sale, but only as and when so
received, over (b) the sum of (i) the principal amount of any Indebtedness that
is secured by Liens on such asset senior to Liens securing the Obligations and
that is required to be repaid in connection with the sale thereof (other than
the Loans), (ii) the out-of-pocket expenses incurred by such Credit Party in
connection with such sale, (iii) all legal, title and recording tax expense and
all federal, state, provincial, foreign and local taxes required to be accrued
as a liability under GAAP as a consequence of such sale, (iv) all distributions
and other payments required to be made to minority interest holders in
Restricted Subsidiaries as a result of such sale, (v) the deduction of
appropriate amounts provided by the seller as a reserve, in accordance with
GAAP, against any liabilities associated with the Property or other assets
Disposed of in such sale and retained by such Credit Party after such sale,
(vi) cash payments made to satisfy obligations resulting from early terminations
of Swap Agreements in connection with or as a result of any such Disposition and
(vii) any portion of the purchase price from such sale placed in escrow, whether
as a reserve for adjustment of the purchase price, for satisfaction of
indemnities in respect of such sale or otherwise in

 

First Amendment to Credit Agreement – Page 3



--------------------------------------------------------------------------------

connection with such sale; provided, however, that upon the termination of that
escrow, Net Cash Proceeds will be increased by any portion of funds in the
escrow that are released to any Credit Party, and (B) with respect to any
Permitted Refinancing, the cash proceeds from such refinancing net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

1.3 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:

“Consolidated Senior Secured Debt” means, as of any date, all Consolidated
Funded Indebtedness that is secured by a security interest in or Lien on any
assets of any Credit Party.

“Consolidated Senior Secured Debt Leverage Ratio” means, as of the last day of
any period, the ratio of (A) Consolidated Senior Secured Debt as of the end of
such period to (B) Consolidated EBITDA for such period.

“First Amendment Effective Date” means January 25, 2012.

“Indenture” means any indenture by and among any Credit Party, as issuer, and a
trustee, pursuant to which any Senior Notes are issued, as the same may be
amended, restated, supplemented or otherwise modified from time to time to the
extent permitted under this Agreement.

“Permitted Refinancing” means any Indebtedness of any Credit Party, and
Indebtedness constituting Guarantees thereof by any Credit Party, incurred or
issued in exchange for, or the Net Cash Proceeds of which are used solely to
extend, refinance, renew, replace, defease or refund, existing Senior Notes, in
whole or in part, from time to time; provided that (a) the principal amount of
such Permitted Refinancing (or if such Permitted Refinancing is issued at a
discount, the initial issuance price of such Permitted Refinancing) does not
exceed the principal amount of Indebtedness permitted pursuant to
Section 6.01(h), (b) such Permitted Refinancing does not provide for any
scheduled repayment, mandatory redemption or payment of a sinking fund
obligation prior to the date that is one year after the Maturity Date, (c) the
covenant, default and remedy provisions of such Permitted Refinancing are not
materially more onerous to the Credit Parties and their Subsidiaries than those
imposed by such existing Senior Notes, (d) the mandatory prepayment, repurchase
and redemption provisions of such Permitted Refinancing are not materially more
onerous to the Credit Parties and their Subsidiaries than those imposed by such
existing Senior Notes, (e) the non-default cash interest rate on the outstanding
principal balance of such Permitted Refinancing does not exceed the prevailing
market rate then in effect for similarly situated credits at the time such
Permitted Refinancing is incurred, (f) such Permitted Refinancing is unsecured,
(g) no Subsidiary of any Credit Party is required to Guarantee such Permitted
Refinancing unless such Subsidiary is (or concurrently with any such Guarantee
becomes) a Guarantor hereunder, and (h)

 

First Amendment to Credit Agreement – Page 4



--------------------------------------------------------------------------------

to the extent such Permitted Refinancing is or is intended to be expressly
subordinate to the payment in full of all of the Obligations, the subordination
provisions contained therein are either (x) at least as favorable to the Secured
Parties as the subordination provisions contained in such existing Senior Notes
or (y) reasonably satisfactory to the Administrative Agent.

“Senior Notes” means any senior or senior subordinated notes issued by any
Credit Party pursuant to and in accordance with the terms of the applicable
Indenture; provided that (a) the terms of such Senior Notes do not provide for
any scheduled repayment, mandatory redemption (including any required offer to
redeem) or payment of a sinking fund obligation prior to the date that is one
year after the Maturity Date (except for any offer to redeem such senior notes
required as a result of asset sales or the occurrence of a “Change of Control”
(or other similar event, however denominated) under and as defined in the
applicable Indenture), (b) such Senior Notes are unsecured, (c) the non-default
interest rate on the outstanding principal balance of such Senior Notes does not
exceed the prevailing market rate then in effect for similarly situated credits
at the time such Senior Notes are issued, (d) no Subsidiary of any Credit Party
is required to Guarantee the Indebtedness evidenced by such Senior Notes unless
such Subsidiary is (or concurrently with any such Guarantee becomes) a Guarantor
hereunder, and (e) the terms and conditions of the applicable Indenture pursuant
to which such Senior Notes are issued are reasonably satisfactory to the
Administrative Agent.

“Senior Note Documents” means the Senior Notes, the Indentures and any documents
or instruments contemplated by or executed in connection with any of them, in
each case, as amended, restated, supplemented or otherwise modified from time to
time to the extent permitted under this Agreement.

1.4 Deleted Definition. The definitions of “Affiliate Lender” and “Majority
Lender Decisions” located in Section 1.01 of the Credit Agreement shall be and
they hereby are deleted in their respective entireties.

1.5 Affiliate Lenders. Section 2.20 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 2.20. [Intentionally Deleted].

1.6 Each Credit Event. Clause (c) of Section 4.02 of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(c) The delivery of a certificate in a form reasonably acceptable to
Administrative Agent signed by a Responsible Officer of the Borrower
Representative certifying that after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, Holdings is
in pro forma compliance with the financial covenants set forth in Section 6.14
as of the end of the most recently ended fiscal quarter for which financial
statements

 

First Amendment to Credit Agreement – Page 5



--------------------------------------------------------------------------------

have been delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01, calculated as though such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit occurred as of the first day of
the trailing four fiscal quarter period ending on such date.

1.7 Indebtedness. Section 6.01 of the Credit Agreement shall be and it hereby is
amended by (a) deleting the “and” located at the end of clause (g) thereof,
(b) re-lettering clause (h) as clause (i), and (c) adding a new clause (h) to
read as follows:

(h) unsecured Indebtedness under the Senior Notes (and any Permitted Refinancing
thereof), including any Indebtedness constituting Guarantees thereof by any
Credit Party; provided that at the time of and immediately after giving effect
to each issuance of Senior Notes (and any Permitted Refinancing thereof), (i) no
Default shall have occurred and be continuing and (ii) Holdings is in pro forma
compliance with the financial covenants set forth in Section 6.14(b) as of the
end of the most recently ended fiscal quarter for which financial statements
have been delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01, calculated as though such issuance of Senior Notes (and any
Permitted Refinancing thereof) had been made as of the last day of the trailing
four fiscal quarter period ending on the date of such financial statements; and

1.8 Dispositions. Section 6.04(a) of the Credit Agreement shall be and it hereby
is amended by (a) deleting the “and” located at the end of clause (v) thereof,
(b) adding the word “and” at the end of clause (vi) thereof and (c) adding a new
clause (vii) to the end thereof to read as follows:

(vii) Holdings may lease the office building located at 201 W. Grand Ave.,
Marshall, Texas 75670 to any third party;

1.9 Restrictive Agreements. Section 6.09 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 6.09. Restrictive Agreements. No Credit Party will, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of any Credit Party or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its Property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to any Borrower, any Guarantor or any
Restricted Subsidiary or to Guarantee Indebtedness of any Borrower, any
Guarantor or any Restricted Subsidiary; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions set forth in
the Loan Documents and the Senior Note Documents (or any documents evidencing or
relating to any Permitted Refinancing thereof), (iii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply

 

First Amendment to Credit Agreement – Page 6



--------------------------------------------------------------------------------

to any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the Property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

1.10 Consolidated Leverage Ratio. Clause (b) of Section 6.14 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:

(b) Consolidated Leverage Ratio. Holdings will not permit the Consolidated
Leverage Ratio for the period of four consecutive fiscal quarters then ending to
be greater than:

(i) 5.50 to 1.00, in the case of any such period ended on the last day of (A) a
fiscal quarter in which a Borrower or any Restricted Subsidiary makes a
Specified Acquisition, or (B) the next three succeeding fiscal quarters ending
after the fiscal quarter in which such Specified Acquisition was consummated, or

(ii) 5.50 to 1.00, in the case of any such period ended on the last day of a
fiscal quarter in which Senior Notes are outstanding; provided that the
Consolidated Senior Secured Debt Leverage Ratio for the period of four
consecutive fiscal quarters ending on the last day of such fiscal quarter is not
greater than 4.00 to 1.00; or

(iii) 5.00 to 1.00, in the case of any such period ended on the last day of any
other fiscal quarter.

1.11 Negative Covenants. Section 6.15 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:

Section 6.15. Holdings and General Partner. Neither Holdings nor General Partner
shall (i) conduct, transact or otherwise engage in any business or operations
other than those incidental to its direct or indirect ownership of, or Permitted
Acquisitions of, the Equity Interests of, and managing the operations of, its
Subsidiaries and the issuance and registration under federal securities laws of
securities and other matters incidental thereto, (ii) incur, create, assume or
suffer to exist any Indebtedness except (w) Indebtedness permitted under
Sections 6.01(c) and 6.01(h), (x) nonconsensual obligations imposed by operation
of law, (y) obligations with respect to its repayment and/or Guarantee of the
Obligations and (z) obligations with respect to its Equity Interests,
(iii) create, assume or permit to exist any Lien to secure Indebtedness upon the
Equity Interests of its Subsidiaries or any of its other Properties or assets
(other than the Liens granted to the Administrative Agent pursuant to the
Security Instruments), (iv) own, lease, manage or otherwise operate any
properties or assets other than (w) the direct or

 

First Amendment to Credit Agreement – Page 7



--------------------------------------------------------------------------------

indirect ownership of the Equity Interests of its Subsidiaries and other
interests incidental thereto, (x) the lease of certain office space located at
12377 Merit Drive, Suite 300A, Dallas, Texas 75251, (y) the ownership or the
lease to any third party of the office building located at 201 W. Grand Ave.,
Marshall, Texas 75670 and (z) the maintenance of certain demand deposit accounts
so long as such deposit accounts (other than the BoA Collateral Account) are at
all times subject to a first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties.

1.12 Negative Covenants. Article VI of the Credit Agreement shall be and it
hereby is amended by adding a new Section 6.16 to the end thereof to read as
follows:

Section 6.16. Senior Notes Restrictions. No Credit Party will, nor will it
permit any of its Restricted Subsidiaries to, except for regularly scheduled
payments of interest required under the Senior Notes, directly or indirectly,
retire, redeem, defease, repurchase or prepay prior to the scheduled due date
thereof any part of the principal of, or interest on, the Senior Notes (or any
Permitted Refinancing thereof); provided that so long as no Default has occurred
and is continuing or would be caused thereby, the Credit Parties may retire,
redeem, defease, repurchase or prepay the Senior Notes with the proceeds of any
Permitted Refinancing permitted pursuant to Section 6.01(h). No Credit Party
will, nor will it permit any of its Restricted Subsidiaries to, enter into or
permit any modification or amendment of the Senior Note Documents the effect of
which is to (a) increase the maximum principal amount of the Senior Notes or the
rate of interest on any of the Senior Notes (other than as a result of the
imposition of a default rate of interest in accordance with the terms of the
Senior Note Documents), (b) without the consent of the Administrative Agent,
change or add any event of default or any covenant with respect to the Senior
Note Documents if the effect of such change or addition is to cause any one or
more of the Senior Note Documents to be more restrictive on any Credit Party or
any of its Restricted Subsidiaries than such Senior Note Documents were prior to
such change or addition, (c) change the dates upon which payments of principal
or interest on the Senior Notes are due, (d) change any redemption or prepayment
provisions of the Senior Notes, (e) alter the subordination provisions, if any,
with respect to any of the Senior Note Documents, (f) grant any Liens in any
assets of any Credit Party or any of its Restricted Subsidiaries, or (g) permit
any Subsidiary to Guarantee the Senior Notes unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Guarantor hereunder.

1.13 Notices. Section 10.01(d) of the Credit Agreement shall be and it hereby is
deleted in its entirety.

1.14 Successors and Assigns. Section 10.04(b)(i) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

First Amendment to Credit Agreement – Page 8



--------------------------------------------------------------------------------

(A) the Borrowers, provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an Affiliate of a Lender, a Federal Reserve Bank,
an Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B) the Issuing Bank; and

(C) the Administrative Agent.

1.15 Successors and Assigns. Section 10.04(b)(ii) of the Credit Agreement shall
be and it hereby is amended by (a) deleting the “and” located at the end of
clause (D) thereof and (b) deleting clause (E) in its entirety.

1.16 Successors and Assigns. Section 10.04(b)(iii) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.14, Section 2.15, Section 2.16 and Section 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 10.04(b)(ii) shall be null and void.

1.17 Successors and Assigns. Section 10.04(c)(i) of the Credit Agreement shall
be and it hereby is amended and restated in its entirety to read as follows:

(i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such

 

First Amendment to Credit Agreement – Page 9



--------------------------------------------------------------------------------

obligations, and (C) the Borrowers, the Administrative Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.14, Section 2.15 and Section 2.16 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

1.18 Schedules. Schedule 1.01(A) of the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.01(A)
attached hereto.

SECTION 2. New Lenders, Departing Lenders and Reallocation and Increase of
Commitments. The Lenders have agreed among themselves to reallocate their
respective Commitments, and to, among other things, (a) permit one or more of
the Lenders to increase their respective Commitments under the Credit Agreement
(each, an “Increasing Lender”), and (b) allow certain financial institutions
identified by J.P. Morgan Securities LLC (“J.P. Morgan”), in its capacity as a
Co-Lead Arranger, in consultation with Borrowers, to become a party to the
Credit Agreement as a Lender (each, a “New Lender”) by acquiring an interest in
the Aggregate Commitment. In addition, BG Atlantic Finance Limited (the
“Departing Lender”) desires to assign all of its rights and obligations as a
Lender under the Credit Agreement to the other Lenders and to no longer be a
party to the Credit Agreement. Each of Administrative Agent and Borrowers hereby
consent to (i) the reallocation of the Commitments, (ii) each New Lender’s
acquisition of an interest in the Aggregate Commitment, (iii) the increase in
each Increasing Lender’s Commitment and (iv) the Departing Lender’s assignment
of its rights, interests, liabilities and obligations under the Credit Agreement
to the other Lenders. On the date this Amendment becomes effective and after
giving effect to such reallocation, assignment and increase of the Aggregate
Commitment, the Commitment of the Departing Lender shall terminate and the
Commitment of each Lender shall be as set forth on Schedule 1.01(A) of this
Amendment. Each Lender hereby consents to the Commitments set forth on Schedule
1.01(A) of this Amendment. The reallocation of the Aggregate Commitment among
the Lenders, including the assignment by the Departing Lender of all of its
respective rights, interests, liabilities and obligations under the Credit
Agreement to the other Lenders, shall be deemed to have been consummated
pursuant to the terms of the Assignment and Assumption attached as Exhibit A to
the Credit Agreement as if the Lenders, including the Departing Lender, had
executed an Assignment and Assumption with respect to such reallocation;
provided that in connection with such reallocation, the Departing Lender shall
receive on the First Amendment Effective Date payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts

 

First Amendment to Credit Agreement – Page 10



--------------------------------------------------------------------------------

payable to it under the Credit Agreement and the other Loan Documents.
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 10.04(b)(ii)(C) of the Credit Agreement with respect to the
assignments and reallocations contemplated by this Section 2. To the extent
requested by any Lender, including the Departing Lender, and in accordance with
Section 2.15 of the Credit Agreement, Borrowers shall pay to such Lender, within
the time period prescribed by Section 2.15 of the Credit Agreement, any amounts
required to be paid by Borrowers under Section 2.15 of the Credit Agreement in
the event the payment of any principal of any Eurodollar Loan or the conversion
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 2.

SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the reallocation of and increase in the
Aggregate Commitment contained in Section 2 of this Amendment shall be effective
upon the satisfaction of each of the conditions set forth in this Section 3.

3.1 Execution and Delivery. Each Credit Party, the Lenders and Administrative
Agent shall have executed and delivered this Amendment.

3.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result after giving effect to this Amendment.

3.3 Fees. Borrowers, Administrative Agent and J.P. Morgan shall have executed
and delivered a fee letter in connection with this Amendment, and Administrative
Agent and J.P. Morgan shall have received the fees separately agreed upon in
such fee letter.

3.4 Notes. The Administrative Agent shall have received promissory notes duly
executed by the Borrowers for each Lender that has requested delivery of a
promissory note pursuant to and in accordance with Section 2.08(f) of the Credit
Agreement.

3.5 Legal Opinion. Administrative Agent shall have received a favorable written
opinion (addressed to Administrative Agent and the Lenders and dated as of the
effective date of this Amendment) of Haynes and Boone, L.L.P., counsel for the
Credit Parties, and covering such other matters relating to the Credit Parties
and this Amendment as Administrative Agent shall reasonably request.

3.6 Certificates. Administrative Agent shall have received such documents and
certificates as Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of this Amendment and the transactions contemplated hereby and
any other legal matters relating to the Credit Parties, this Amendment or the
transactions contemplated hereby, all in form and substance satisfactory to
Administrative Agent and its counsel.

3.7 Departing Lender. Borrowers shall have paid to the Administrative Agent, for
the benefit of the Departing Lender, all accrued and unpaid interest and other
fees (including, without limitation, any amounts required to be paid by the
Borrowers under Section 2.15 of the Credit Agreement) due and payable to the
Departing Lender under the Credit Agreement and the other Loan Documents.

 

First Amendment to Credit Agreement – Page 11



--------------------------------------------------------------------------------

3.8 Other Documents. Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to Administrative Agent.

SECTION 4. Representations and Warranties of Borrowers. To induce the Lenders to
enter into this Amendment, each Credit Party hereby represents and warrants to
the Lenders as follows:

4.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments herein, each representation and warranty of such
Credit Party contained in the Credit Agreement or in any other Loan Document is
true and correct in all material respects on the date hereof (without
duplication of any materiality qualifier contained therein), except to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date (without duplication of any materiality
qualifier contained therein).

4.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by such Credit Party of this Amendment and all documents, instruments and
agreements contemplated herein are within such Credit Party’s corporate or other
organizational powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any court or agency of
government and do not violate or constitute a default under any provision of any
applicable law or other agreements binding upon such Credit Party or result in
the creation or imposition of any Lien upon any of the assets of such Credit
Party except for Liens permitted under Section 6.02 of the Credit Agreement.

4.3 Enforceability. This Amendment has been duly executed and delivered by each
Credit Party and constitutes the valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.

4.4 No Default. As of the date of this Amendment, both before and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

SECTION 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Credit Party. Each Credit Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Credit Party
under the Credit Agreement and the other Loan Documents or the Liens securing
the payment and performance thereof. Without limiting the generality of the
foregoing, (i) the Security Instruments and all of the Collateral does and shall
continue to secure the payment of all Obligations on the terms and conditions
set forth in the Security Instruments and (ii) each Guarantor hereby confirms
and ratifies its obligations as a Guarantor under the Credit Agreement with
respect to the Guaranteed Liabilities on the terms and conditions set forth in
the Credit Agreement.

 

First Amendment to Credit Agreement – Page 12



--------------------------------------------------------------------------------

5.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.3 Legal Expenses. Each Credit Party hereby agrees to pay all reasonable fees
and expenses of special counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

5.4 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

5.5 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

5.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York.

5.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

 

First Amendment to Credit Agreement – Page 13



--------------------------------------------------------------------------------

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[Signature Pages Follow]

 

First Amendment to Credit Agreement – Page 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

BORROWERS:

 

TGGT HOLDINGS, LLC

By:     /s/ Ernst den Hartigh

Name:  Ernst den Hartigh

Title:    President & General Manager

TGG PIPELINE, LTD.

 

By:   TGGT GP Holdings, LLC,

its general partner

 

  By:   /s/ Ernst den Hartigh  

Name:  Ernst den Hartigh

Title:    President & General Manager

TALCO MIDSTREAM ASSETS, LTD.

 

By:   TGGT GP Holdings, LLC,

its general partner

  By:   /s/ Ernst den Hartigh  

Name:  Ernst den Hartigh

Title:    President & General Manager

 

GUARANTOR:

 

TGGT GP HOLDINGS, LLC

By:     /s/ Ernst den Hartigh

Name:  Ernst den Hartigh

Title:    President & General Manager

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender and as Administrative Agent and

Issuing Bank

By:     /s/ Kimberly A. Bourgeois

Name:  Kimberly A. Bourgeois

Title:    Authorized Officer

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as a Co-Syndication
Agent

By:     /s/ Tom K. Martin

Name:  Tom K. Martin

Title:    Director

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as a Co-Syndication Agent

By:     /s/ Sandra M. Serle

Name:  Sandra M. Serle

Title:    Vice President

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender and as a Co-Syndication Agent

By:     /s/ Kevin Utsey

Name:  Kevin Utsey

Title:    Director

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as a Co-Documentation Agent

By:     /s/ Don J. McKinnerney

Name:  Don J. McKinnerney

Title:    Authorized Signatory

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender and as a Co-Documentation Agent

By:     /s/ Michael King

Name:  Michael King

Title:    Vice President

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender and as a Co-Documentation Agent

By:     /s/ Irja R. Otsa

Name:  Irja R. Otsa

Title:    Associate Director

By:     /s/ Mary E. Evans

Name:  Mary E. Evans

Title:    Associate Director

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a Lender and as a Co-Documentation Agent

By:     /s/ Sanjay Remond

Name:  Sanjay Remond

Title:    Authorised Signatory

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:     /s/ Phil Ballard

Name:  Phil Ballard

Title:    Vice President

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:     /s/ John Frazell

Name:  John Frazell

Title:    Director

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:     /s/ Andrew Ostrov

Name:  Andrew Ostrov

Title:    Director

By:     /s/ Rick Hawthorne

Name:  Rick Hawthorne

Title:    Director

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:     /s/ V. Mark Fuqua

Name:  V. Mark Fuqua

Title:    Senior Vice President

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the First Amendment Effective Date, it is no longer a party to the Credit
Agreement.

 

BG ATLANTIC FINANCE LIMITED, as a Departing Lender (and solely with respect to
Section 2 of this Amendment)

By:     /s/ Graham Hall

Name:  Graham Hall

Title:    Director

 

First Amendment to Credit Agreement    Signature Page   



--------------------------------------------------------------------------------

Annex I

 

 

 

CREDIT AGREEMENT

dated as of

January 31, 2011

among

TGGT HOLDINGS, LLC,

TGG PIPELINE, LTD.

and

TALCO MIDSTREAM ASSETS, LTD.,

as Borrowers

TGGT GP HOLDINGS, LLC

and

CERTAIN SUBSIDIARIES OF BORROWERS,

as Guarantors

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Co-Lead Arranger

and

WELLS FARGO SECURITIES, LLC, BANK OF AMERICA, N.A.,

BMO HARRIS FINANCING, INC., ROYAL BANK OF CANADA, MORGAN

STANLEY SENIOR FUNDING, INC., UBS LOAN FINANCE LLC, AND

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Lead Arrangers

$600,000,000 Senior Secured Credit Facility

 

 

 

LOGO [g291786g64i80.jpg]

First Amendment to Credit Agreement

 

Annex I